MEMORANDUM OPINION

                                           No. 04-10-00791-CR

                                    IN RE David CEPEDA JONES

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Sandee Bryan Marion, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: November 17, 2010

PETITION FOR WRIT OF MANDAMUS DENIED

           On October 29, 2010, relator David Cepeda Jones filed a petition for writ of mandamus,

complaining of the trial court’s failure to rule on various pro se motions. However, counsel has

been appointed to represent relator in the criminal proceeding pending in the trial court for which

he is currently confined. A criminal defendant is not entitled to hybrid representation. See

Robinson v. State, 240 S.W.3d 919, 922 (Tex. Crim. App. 2007); Patrick v. State, 906 S.W.2d
481, 498 (Tex. Crim. App. 1995). A trial court has no legal duty to rule on pro se motions or

petitions filed with regard to a criminal proceeding in which the defendant is represented by

counsel. See Robinson, 240 S.W.3d at 922. Consequently, the trial court did not abuse its



1
  This proceeding arises out of Cause No. 2009-CR-12902, styled State of Texas v. David Cepeda Jones, pending in
the 227th Judicial District Court, Bexar County, Texas, the Honorable Philip Kazen presiding.
                                                                               04-10-00791-CR


discretion by declining to rule on relator’s pro se motions filed in the criminal proceeding

pending in the trial court. Accordingly, the petition for writ of mandamus is denied. TEX. R.

APP. P. 52.8(a).

                                                         PER CURIAM

DO NOT PUBLISH




                                             -2-